Exhibit 10.48

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of
April 11, 2006 among

 

Wells Fargo Retail Finance, LLC (in such capacity, herein the “Agent”), a
Delaware limited liability company with offices at One Boston Place — 19th
Floor, Boston, Massachusetts 02109, as agent for the ratable benefit of the
“Revolving Credit Lenders”, who are, at present, those financial institutions
identified on the signature pages of this Amendment and who in the future are
those Persons (if any) who become “Revolving Credit Lenders” in accordance with
the provisions of Article 17 of the Loan Agreement described below;

 

and

 

The Revolving Credit Lenders;

 

and

 

Hoop Retail Stores, LLC, a Delaware limited liability company with its principal
executive offices at c/o The Children’s Place Retail Stores, Inc., 915 Secaucus
Road, Secaucus, New Jersey 07094 (as successor in interest to The Disney Store,
LLC, a California limited liability company) (the “Borrower”),

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

BACKGROUND:

 

The Borrower, the Revolving Credit Lenders, and the Agent, among others, have
entered into a certain Loan and Security Agreement dated as of November 21, 2004
(the “Loan Agreement”). At this time, the Borrower and the Revolving Credit
Lenders desire to amend and modify certain terms and provisions of the Loan
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree that the Loan Agreement is hereby
amended as follows:

 


1.                                       INCORPORATION OF TERMS AND CONDITIONS
OF LOAN AGREEMENT. ALL OF THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL DEFINITIONS SET FORTH THEREIN) ARE
SPECIFICALLY INCORPORATED HEREIN BY REFERENCE. ALL CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       CORPORATE REORGANIZATION. SUBSEQUENT TO
THE CLOSING ON THE LOAN AGREEMENT, THE LEAD BORROWER AND THE BORROWERS
CONSUMMATED A CORPORATE REORGANIZATION (AS MORE PARTICULARLY DESCRIBED ON
EXHIBIT “A”, ANNEXED HERETO) RESULTING IN THE BORROWER BEING THE ONLY BORROWER
UNDER THE LOAN AGREEMENT. ACCORDINGLY, THE LOAN AGREEMENT AND EACH OF THE OTHER
LOAN DOCUMENTS ARE HEREBY DEEMED AMENDED IN ALL RESPECTS AS MAY BE NECESSARY
WITH RESPECT TO EACH USAGE OF THE TERMS “LEAD BORROWER” AND “BORROWERS” SO AS TO
EITHER (I) DELETE EACH TERM, OR (II) DEEM EACH TERM TO READ THE “BORROWER”, AS
THE CONTEXT MAY REQUIRE.


 


3.                                       REPRESENTATIONS AND WARRANTIES. THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT (I) EXCEPT AS THE AGENT MAY HAVE
EXPRESSLY WAIVED IN WRITING PRIOR TO THE DATE OF THIS AMENDMENT, THE BORROWER IS
NOT IN DEFAULT UNDER THE LOAN AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT, AND
(II) EXCEPT WITH RESPECT TO THOSE REPRESENTATIONS AND WARRANTIES WHICH ARE BASED
UPON WRITTEN DISCLOSURE SCHEDULES (WHICH HAVE NOT BEEN UPDATED AS OF THE DATE OF
THIS AMENDMENT), ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT AS OF THE DATE
HEREOF.


 


4.                                       AMENDMENT TO ARTICLE I OF THE LOAN
AGREEMENT. ARTICLE I OF THE LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

--------------------------------------------------------------------------------


 


A.                                       THE DEFINITION OF “BORROWING BASE” IS
HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 

“Borrowing Base”:                                     The aggregate of the
following:

 

The Inventory Advance Rate times the Retail Value of the Borrowers’ Eligible
Inventory (other than Eligible L/C Inventory and Eligible In-transit Inventory,
and net of Inventory Reserves), but in no event greater than Eighty-five percent
(85%) (or Ninety percent (90%) during the Seasonal Period) of the NRLV of the
Borrowers’ Eligible Inventory (net of Inventory Reserves)

 

Plus

 

The Inventory Advance Rate times the Cost of the Borrowers’ Eligible In-transit
Inventory (net of Inventory Reserves), but in no event greater than Eighty-five
percent (85%) (or Ninety percent (90%) during the Seasonal Period) of the NRLV
of the Borrowers’ Eligible In-transit Inventory (net of Inventory Reserves); (in
no event shall the advances against Eligible In-transit Inventory ever exceed
(i) $10,000,000.00 during the months of September and October each year (and
during November, 2004), or (ii) $5,000,000.00 at all other times)

 

Plus

 

The Inventory Advance Rate times the Cost of the Borrowers’ Eligible L/C
Inventory (net of Inventory Reserves), but in no event greater than Eighty-five
percent (85%) of the NRLV of the Borrowers’ Eligible L/C Inventory (net of
Inventory Reserves).

 

Plus

 

The face amount of Eligible Credit Card Receivables multiplied by Ninety percent
(90%).

 


B.                                      THE DEFINITION OF “CAPITAL EXPENDITURES”
IS HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 

“Capital Expenditures” means the expenditure of funds which may be capitalized
in accordance with GAAP, as then in effect as of the date of any relevant
determination. The testing of compliance by the Borrower with any financial
performance covenant relating to Capital Expenditures where a change in GAAP has
been implemented by the Company applicable to accounting periods subsequent to
January 28, 2006, and where preparation of the Borrower’s statements and reports
in compliance with such change results in the breach of such a financial
performance covenant, where such a breach would not have occurred if such change
had not taken place, or visa versa, shall be made as if no such material
accounting change in GAAP had been made (other than any such material accounting
change specifically taken into account in the setting of any such covenant).

 


C.                                       A NEW DEFINITION OF “RETAIL VALUE” IS
HEREBY AGREED UPON AS FOLLOWS, AND INSERTED IN APPROPRIATE ALPHABETICAL ORDER:


 

“Retail Value”:  At any given time, the value of the Borrowers’ retail Inventory
valued as set forth on the Borrower’s last completed Control Sheet report (which
generally reflects each item of Inventory at its lowest ticketed or promoted
price offered to the public, after all mark-downs) and shall be determined in
accordance with the retail method of accounting, reflecting the Borrower’s
historic business practices.”

 


5.                                       CORRESPONDING AMENDMENTS. THE TERM
“COST” IS HEREBY DELETED FROM SECTIONS 2.1(B)(II) AND 2.17(C)(I) OF THE LOAN
AGREEMENT, AND THE TERM “RETAIL VALUE” IS HEREBY INSERTED IN ITS PLACE IN EACH
INSTANCE WHERE IT APPEARS THEREIN.

 

--------------------------------------------------------------------------------


 


6.                                       AMENDMENT TO SECTION 4.7 OF THE LOAN
AGREEMENT. THE FIRST SENTENCE OF SECTION 4.7 OF THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 

“Neither the Borrower nor Hoop Canada, Inc. have nor shall hereafter have any
Indebtedness other than any Permitted Indebtedness.”

 


7.                                       AMENDMENT TO EXHIBIT 5.11(A) TO THE
LOAN AGREEMENT.   SECTION 2 OF EXHIBIT 5.11(A) TO THE LOAN AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 

“2.                                 Capital
Expenditures:                            The Borrower shall not permit its
Capital Expenditures for FY2005 to exceed $69,000,000.00. Commencing FY2006 and
for each fiscal year thereafter, the Capital Expenditure covenant (net of
Capital Expenditures consisting of tenant construction allowances or other
allowances granted by the applicable landlord) shall be 115% of the amount
allocated as Capital Expenditures in the Business Plan for such fiscal year to
which the Agent has provided its written sign off, as provided herein, such sign
off not to be unreasonably withheld. Further, any unutilized Capital
Expenditures in any given fiscal year may be carried forward as an increase to
the subsequent year’s Capital Expenditure covenant, without regard to any prior
carryover.”

 


8.                                       RELEASE OF CANADIAN GUARANTORS AND
CANADIAN COLLATERAL. FROM AND AFTER THE EXECUTION OF THIS AMENDMENT:


 


A.                                       THE LIENS AND SECURITY INTERESTS
GRANTED TO THE AGENT AND THE REVOLVING CREDIT LENDERS ON ANY INVENTORY AND OTHER
COLLATERAL LOCATED IN CANADA IS TERMINATED AND RELEASED. INCIDENTAL THERETO, THE
AGENT SHALL:


 


I.                                          RETURN THE GUARANTY EXECUTED BY HOOP
CANADA, INC. AND THE DISNEY STORE (CANADA) LTD.;


 


II.                                       RETURN THE CANADIAN GENERAL SECURITY
AGREEMENTS EXECUTED BY HOOP CANADA, INC. AND THE DISNEY STORE (CANADA) LTD.;


 


III.                                    TERMINATE THE UCC FINANCING STATEMENTS
NAMING HOOP CANADA, INC. AND THE DISNEY STORE (CANADA) LTD.;


 


IV.                                   TERMINATE THE PPSA REGISTRATION STATEMENT
NAMING HOOP CANADA, INC. FILED IN NEW BRUNSWICK; AND


 


V.                                      TERMINATE THE PPSA REGISTRATION
STATEMENTS NAMING THE DISNEY STORE (CANADA) LTD. FILED IN (I) ALBERTA,
(II) BRITISH COLUMBIA, (III) MANITOBA, (IV) NOVA SCOTIA, AND (V) ONTARIO.


 


B.                                      HOOP CANADA, INC. SHALL NOT TRANSFER,
ASSIGN, MORTGAGE, PLEDGE, LEASE, GRANT A SECURITY INTEREST IN, OR ENCUMBER ANY
OF ITS BUSINESS ASSETS, NOR SHALL HOOP CANADA, INC. ENTER INTO A NEGATIVE PLEDGE
AGREEMENT, OR SIMILAR AGREEMENT WITH ANY OTHER PARTY. THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT IT SHALL BE AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS IF THERE IS A BREACH OF ANY TERM OF THIS
PARAGRAPH 8(B) BY HOOP CANADA, INC.


 


9.                                       NO FURTHER MODIFICATION. EXCEPT AS
EXPRESSLY MODIFIED IN THE MANNER SET FORTH ABOVE, THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL REMAIN UNMODIFIED AND IN FULL FORCE AND EFFECT.


 


10.                                 NO CLAIMS; WAIVER. THE BORROWER
ACKNOWLEDGES, CONFIRMS AND AGREES THAT AS OF THE DATE HEREOF THE BORROWER HAS NO
KNOWLEDGE OF ANY OFFSETS, DEFENSES, CLAIMS OR COUNTERCLAIMS AGAINST THE AGENT OR
ANY REVOLVING CREDIT LENDER WITH RESPECT TO, UNDER OR RELATING TO THE LOANS, THE
LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREIN, AND, TO THE EXTENT
THAT THE BORROWER HAS OR HAS EVER HAD ANY SUCH OFFSETS, DEFENSES, CLAIMS OR
COUNTERCLAIMS ARISING ON OR BEFORE THE DATE

 

--------------------------------------------------------------------------------


 


HEREOF, THE BORROWER HEREBY SPECIFICALLY WAIVES AND RELEASES ANY AND ALL RIGHTS
TO SUCH OFFSETS, DEFENSES, CLAIMS OR COUNTERCLAIMS.


 


11.                                 BINDING AGREEMENT. THE TERMS AND PROVISIONS
HEREOF SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND
THEIR HEIRS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


12.                                 MULTIPLE COUNTERPARTS. THIS AMENDMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL
AND TOGETHER WHICH SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


13.                                 GOVERNING LAW; SEALED INSTRUMENT. THIS
AMENDMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED PURSUANT TO THE LAW OF THE
COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS,
AND SHALL TAKE EFFECT AS A SEALED INSTRUMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

 

(the “Borrower”)

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

By

/s/ Hiten Patel

 

 

 

 

Print Name:

Hiten Patel

 

 

 

 

Title:

SVP CFO

 

 

 

 

 

 

(“Agent”)

 

 

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

 

By

/s/ Michelle L. Ayou

 

 

 

 

Print Name:

Michelle L. Ayou

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

As Revolving Credit Lender

 

 

 

By

/s/ Michelle L. Ayou

 

 

 

 

Print Name:

Michelle L. Ayou

 

 

 

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE CORPORATION (NEW
ENGLAND), As Documentation Agent and as
Revolving Credit Lender

 

 

 

By:

/s/ Willis A. Williams

 

 

 

 

Print Name:

Willis A. Williams

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

LASALLE RETAIL FINANCE,

 

a Division of LaSalle Business Credit, LLC,

 

as Agent for Standard Federal Bank National Association,

 

As Co-Agent and as Revolving Credit Lender

 

 

 

By:

/s/ Matthew D. Potter

 

 

 

 

Print Name:

Matthew D. Potter

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORP.,

 

as Revolving Credit Lender

 

 

 

By:

/s/ Walter Stockhecker

 

 

 

 

Print Name:

Walter Stockhecker

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

THE CIT GROUP/ BUSINESS CREDIT, INC.,

 

as Revolving Credit Lender

 

 

 

By:

/s/ Manuel R. Borges

 

 

 

 

Print Name:

Manuel R. Borges

 

 

 

 

Title:

Vice President

 

 

6

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

HOOP CANADA, INC.

 

 

By

/s/ Hiten Patel

 

 

Print Name:

Hiten Patel

 

 

Title:

SVP CFO

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

Description of Merger and Amalgamation

 

In November 2004, Hoop Holdings, LLC, a Delaware limited liability company, a
wholly owned subsidiary of The Children’s Place Retail Stores, Inc., a Delaware
corporation, acquired 100% of the outstanding interest of The Disney Store, LLC,
a California limited liability company.

 

In November 2004, Hoop Canada Holdings, Inc., a Delaware corporation, a wholly
owned subsidiary of Hoop Retail Stores, LLC, a Delaware limited liability
company, which a wholly owned subsidiary of Hoop Holdings, LLC, acquired 100% of
the outstanding interest of The Disney Store (Canada) Ltd., an Ontario
corporation.

 

On November 22, 2004, we merged The Disney Store, LLC into Hoop Retail Stores,
LLC, a Delaware limited liability company, which a wholly owned subsidiary of
Hoop Holdings, LLC. Hoop Retail Stores, LLC was the surviving corporation in the
merger.

 

On November 23, 2004, we amalgamated The Disney Store (Canada) Ltd. into Hoop
Canada, Inc., a New Brunswick corporation, which is a wholly owned subsidiary of
Hoop Canada Holdings, Inc. Hoop Canada, Inc. was the surviving entity in the
amalgamation.

 

[g22712kii001.gif]

 

8

--------------------------------------------------------------------------------

 